By the Court :
Where it appears, as in the present case, that the successful bidder at a sheriff’s sale of land was one of the appraisers on whose appraisal the land was valued for sale; that the purchaser attempted to discourage other bidders at the sale and prevent them from bidding; that the land probably did not bring its real value, and that the owners (the judgment debtors) Avere not aAvare of the facts as stated until after confirmation of the sale, execution of a deed and distribution of the purchase money, a proper enforcement of the. policy expressed in section 5404, Revised Statutes, requires that the sale be set aside and the land again offered for sale, even though no guaranty is offered that the land will bring more. The *532remedy may prove somewhat harsh upon the purchaser, but if so, he has only himself to blame for the dilemma in which he finds himself placed.
Judgment, reversed and judgment for plaintiff in error. ,
All concur.